Van Wyck, Ch. J.
The defendant-appellant did not make an objection or take an exception upon the trial, except to denial of his motion on the minutes for a new trial; nor did he move for nonsuit or dismissal on the merits, or request a direction of verdict. The plaintiff, a coachman, sued for unpaid wages, and contended by pleading and proof that the sum of $165 was due him. It was conceded that plaintiff was hired by the month, at $60 per month, and that this employment continued until November 28th. However, it was in hot dispute whether on that day he left of his own accord or was discharged by defendant without good cause. The defendant contended by proof that the coachman had been fully paid up to November 1st, and that plaintiff, on November 28th, left of his own accord, or was justifiably discharged. The jury found with defendant as to payment, to November 1st, and against him as- to his contention in regard to the determination of the employment, by returning a verdict for $56 for plaintiff; thus allowing him for twenty-eight days of service, at the rate of $60 a month. It was right for the judge to let the jury determine the disputed questions of fact, and not error to deny the motion for a new trial made by plaintiff. The judgment and order appealed from are affirmed, with costs.
Sohuchman, J., concurs.
Judgment and order affirmed, with costs.